DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Amendment
Claims 1-4, 6-8, 11 and 13-22 from the submission of December 31, 2020 are examined. Claims 5, 9-10 and 12 have been cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 8, 11, 13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Publication No. 2018/0355804) in view of Oates (Aerothermodynamics of gas turbine and rocket propulsion, Ch. 7, pp. 231-275), Sabnis (U.S. publication No. 20170175675), Wenglarz et al. (Richard Wenglarz, Sy Ali and Abbie Layne, “CERAMICS FOR ATS INDUSTRIAL TURBINES, ASME 96-GT-319, 1996) and Merrill et al. (U.S. Patent No. 7,819,625).
Regarding claim 1,  Miller teaches a gas turbine engine 10 for an aircraft comprising: an engine core (16) comprising: turbine, a combustor (26), and a compressor, the turbine comprising a first turbine (30) and a second turbine (28) and the compressor comprising a first compressor (22) and a second compressor (24); a first core shaft (36) connecting the first turbine to the first compressor; a second core shaft (34) connecting the second turbine to the second compressor, the second turbine, second compressor, and second core shaft being arranged to rotate at a higher rotational speed than the first core shaft, the gas turbine engine  (¶23) further comprising: a bypass duct radially outside the engine core (Fig. 1); a fan (Fig. 1) comprising a plurality of fan blades (40); and a gearbox (46) that receives an input from the first core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the first core shaft, wherein: part of the flow that enters the engine core bypasses the combustor and is used as turbine cooling flow to cool the turbine (¶44). Miller teaches the turbine entry temperature, defined as the temperature at the inlet to the most axially upstream turbine rotor at maximum power condition of the gas turbine engine, is at least 1800 K (Miller teaches a compressor exit 
Miller doesn’t teach the cooling to bypass flow efficiency ratio is no greater than 0.02. Miller teaches minimizing the amount of airfoil cooling (¶4, ¶44) to improve the efficiency of the gas turbine engine. Oates teaches formulas for characterizing and optimizing the performance of Turbofan engines (pp. 231-275). In particular, on pages 253-255, eqs. 7.88-7.93, Oates teaches the effects of bleed air taken from the compressor on the turbine performance. The bleed air is characterized by ε1+ ε2, where a total of the sum of ε1+ ε2 is equal to a ratio of the coolant mass flow to the mass flow through the engine core. The cooling to bypass flow ratio efficiency ratio is (ε1+ ε2)/ (bypass flow ratio). On page 275, Oates teaches an example of the (ε1+ ε2) =.1. On page 253, Fig. 7.11, Oates teaches a bypass flow ratio of 10. Hence, Oates teaches a cooling to bypass flow ratio efficiency of .01.
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Miller to have a cooling to bypass flow ratio efficiency of .01, as taught by Oates, in order to improve the engine efficiency by minimizing the required cooling airflow as taught by Miller (¶4). 
Miller in view of Oates doesn’t teach a fan diameter of 2.5 m. Sabnis teaches engines designs for improving turbofan efficiency (¶69). Sabnis teaches a turbofan diameter 250 cm (¶58). It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Miller in view of Oates to have a turbofan diameter of 2.5 m, as taught by Sabnis in order to apply a known technique, in this case designing a turbofan engine, to a known device, in this case a turbofan engine, ready for improvement, in this case the efficiency of an operating turbofan engine applied to a prior art 
Miller further teaches the turbine comprises at least two rows of rotor blades (Figs. 1 and 2) and in ¶40, one or more of the turbine nozzles 68 and/or turbine rotor blades 70 may be formed of a less temperature capable material ( such as a metal). However, Miller doesn’t explicitly teach that the most axially upstream row of rotor blades of the turbine is metallic; and the second most axially upstream row of rotor blades of the turbine is made of ceramic matrix composite. Wenglarz teaches gas turbine engines and the benefits of using ceramics (Intro). In the section, plant economics on page 2, Wenglarz compares an all metallic first gas turbine engine to a second gas turbine engine where the second stage stator vanes and blades in the turbine are replaced with a ceramic material. Hence, in the second gas turbine engine, the first stage rotors and stator vanes are metallic and the second stage rotors and stator vanes are ceramic. Table 1 shows using a ceramic second stage provides economic benefits. On page 5, Wenglarz teaches, “Considering both economics and risks, promising locations to introduce ceramic blades and vanes in ATS turbines might be the lower temperature downstream rows of the hot section where metallic cooling would be required but ceramic cooling would not be required.” 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Miller in view of Oates and Sabnis have turbine a metallic first stage and a ceramic second stage, including the most axially upstream row of rotor blades of the turbine is metallic; and the second most axially upstream row of rotor 
Miller in view of Oates, Sabnis and Wenglarz teaches the invention as described above so far. However, Miller in view of Oates, Sabnis and Wenglarz fails to teach the most axially upstream row of rotor blades of the turbine are radially surrounded by seal segments that comprise a ceramic matrix composite, each of which has an abradable portion that is abraded by the rotor blades to form a seal and the abradable portion comprises a ceramic matrix composite. Merrill teaches a pattern of depressions (36, Fig. 2) in a sealing surface (34) on a CMC wall (32) of gas turbine ring segment (30) allows minimum clearance against turbine blades tips, and thus maximizes working gas sealing. An array of depressions (36) on the surface (34) increases abradability of the surface (34) by blade tip contact during zero clearance conditions and reduces blade tip damage (Abstract). In contrast to prior art, no thermal barrier coating is applied to the exposed surface. Instead, the CMC itself is used as its own thermal barrier, but is modified to allow for abradability (Col. 2:29-33). An advantage of the design is that it eliminates the need for abradable thermal barrier coating and eliminates the associated bond joint avoiding concerns about different elasticity between the two materials, which increases reliability and reduces manufacturing expenses (Col. 4:5-11).
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Miller in view of Oates, Sabnis and Wenglarz to have i) the most axially upstream row of rotor blades of the turbine are (ii) radially surrounded by seal segments that comprise a ceramic matrix composite each of which has an abradable portion that is abraded by the rotor blades to form a seal and the abradable portion comprises a ceramic matrix composite, as taught by Merrill, in order to, eliminate the need for a separate abradable thermal barrier coating, as taught by Merrill (Col. 4:5-11).
Miller in view of Oates, Sabnis, Wenglarz and Merrill teaches the invention as claimed. Examiner notes that the rejection doesn’t rely upon Merrill to teach the most axially upstream row of rotor blades of the turbine are metallic. Miller teaches the most axially upstream row of rotor blades can be metallic and Wenglarz specifically teaches the most axially upstream row of rotor blades can be metallic and the followed by ceramic blades. Merrill is relied upon to teach the sealing components for the rotor blades, i.e., the ceramic blades and the metallic blades.
Applicant has argued that Wenglarz teaches away from using ceramic seal segments with metallic blades, and he is silent in regards to ceramic seal components. However, ceramic seals are a separate technology with its own benefits which can be applied independently of what material is used to form the blades that it seals. The shroud and the blades have different design considerations. The blades rotate at extremely high rates, which subject them to extremely high stresses. The high stresses the blades undergo have a big effect on manufacturing costs. The shrouds and seals surrounding the blades are stationary and hence, can be manufactured substantially cheaper using less expensive materials. Thus, the cost benefit analysis for blades described in Wenglarz is not applicable to the sealing components and the shrouds, and one of skill in the art could decide to use metallic blades in an axially most upstream row followed by CMC blades as taught by Wenglarz based upon issues associated with blade cooling, while separately applying ceramic seals based upon issues associated with the shroud cooling. 
Merrill doesn’t exclude using a ceramic seal with a metallic blade. As Wenglarz is silent to the sealing components, it doesn’t exclude the use of a metallic blade with a ceramic seal. Mason 5,780,146 teaches that it was known to use ceramic seals with metallic blades which 
	Regarding claims 2-4, Miller in view of Oates, Sabnis, Wenglarz and Merrill teaches the invention as claimed and as discussed above. However, Miller in view of Oates, Sabnis, Wenglarz and Merrill, as discussed so far, does not teach a cooling to bypass flow ratio of efficiency of 0.005 to 0.2; 0.006 to 0.016; and 0.007 to 0.013, respectively. Oates teaches a cooling to bypass flow ratio of efficiency of .01. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claimed engine with a cooling to bypass flow ratio efficiency of .01 as taught by Oates because it has been held that use of known technique - in this case designing an efficient cooling to bypass scheme, to improve similar devices - in this case a jet engine, in the same way - in this case to result in a cooling to bypass flow ratio of efficiency of .01, was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 I (d). Miller in view of Oates and Sabnis, as discussed so far, does not teach a cooling to bypass flow ratio of efficiency of 0.005 to 0.2; 0.006 to 0.016; and 0.007 to 0.013.  However, it has been held that in the case where the claimed ranges, in this case the ratio of efficiency values of 0.005 to 0.2; 0.006 to 0.016; and 0.007 to 0.013, respectively, overlap disclosed by the prior art, in this case Oates rate of efficiency value of 0.01, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP 2144.05 I.
Regarding claim 8, Miller in view of Oates, Sabnis, Wenglarz and Merrill teaches the invention as claimed and as discussed above. In addition, Miller further teaches at least one row of stator vanes and the most axially upstream row of stator vanes are metallic (¶37-¶40, Figs. 4 and 5).
	Regarding claim 11, Miller in view of Oates, Sabnis, Wenglarz and Merrill teaches the invention as claimed and as discussed above. In addition, Miller further teaches the turbine comprises at least two rows of rotor blades and the second most axially upstream row of rotor blades a ceramic matrix composite (¶37-¶40, Figs. 4 and 5).
Regarding claim 13, Miller in view of Oates, Sabnis, Wenglarz and Merrill teaches the invention as claimed and as discussed above. Miller in view Oates, Sabnis, Wenglarz and Merrill, as discussed so far, fails to teach CMC seal segments surrounding the second most axially upstream row of rotor blades or the axially most upstream row of rotor blades in the first turbine comprise a ceramic matrix composite, the gas turbine engine further comprising ceramic matrix composite seal segments surrounding the axially most upstream row of rotor blades in the first turbine. Merrill teaches a pattern of depressions (36, Fig. 2) in a sealing surface (34) on a CMC wall (32) of gas turbine ring segment (30) allows minimum clearance against turbine blades tips, and thus maximizes working gas sealing. An array of depressions (36) on the surface (34) increases abradability of the surface (34) by blade tip contact during zero clearance conditions and reduces blade tip damage (Abstract). Merrill teaches an advantage of the design is that it eliminates the need for abradable thermal barrier coating, which increases reliability and reduces manufacturing expenses (Col. 4:5-11).


Regarding claim 16, Miller in view of Oates, Sabnis, Wenglarz and Merrill teaches the invention as claimed and as discussed above. In addition, Miller further teaches the turbine entry temperature, defined as the temperature at the inlet to the most axially upstream turbine rotor at a maximum power condition of the gas turbine engine, is at least 1800 K.  In Fig. 3, ¶34-¶35, a relationship 156 between T3 and T4 (Turbine Entry Temperature) is plotted. T3 can range from 1200 R to 2000 R, which provides a turbine entry temperatures between 1800 K to 2100 K. 
	Regarding claim 17, Miller in view of Oates, Sabnis, Wenglarz and Merrill teaches the invention as claimed and as discussed above. However, Miller in view of Oates and Sabnis, as discussed so far, does not teach a fan diameter between 250 cm and 280 cm. Sabnis teaches fan diameters between 114 cm and 406 cm (¶58). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claimed engine with a fan diameter between 114 cm and 406 cm, as taught by Sabnis, because it has been held that use of known technique - in this case designing an efficient jet engine, to improve similar devices - in this case a jet engine, in the same way - in this case to result in a fan diameter between 114 cm and 406 cm, was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 I (d). Miller in view of Oates and Sabnis, as discussed so far, does not teach a fan diameter between 250 cm and 280 cm.  However, it has been held that in the case where the claimed ranges, in this 
	Regarding claim 18, Miller in view of Oates, Sabnis, Wenglarz and Merrill teaches the invention as claimed and as discussed above. In addition, Sabnis further teaches a gear reduction ratio of the gearbox is in the range from 3.3 to 4 (¶46). It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Miller in view of Oates and Sabnis to have a gear reduction ratio in range of 3.4 to 4, as taught by Sabnis in order to apply a known technique, in this case designing a turbofan engine, to a known device, in this case a turbofan engine, ready for improvement, in this case the efficiency of an operating turbofan engine applied to a prior art aircraft, to yield a predictable result of improving the efficiency of the turbofan engine as taught by Sabnis (¶68), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D.
Regarding claim 19, Miller in view of Oates, Sabnis, Wenglarz and Merrill teaches the invention as claimed and as discussed above. In addition, Sabnis further teaches maximum net thrust is between about 16,000 lbf (71 kN) and 120,000 lbf (533 kN) (¶20). It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Miller in view of Oates and Sabnis to have a maximum thrust in the range of 160 kN to 550kN, as taught by Sabnis in order to apply a known technique, in this case designing a turbofan engine, to a known device, in this case a turbofan engine, ready for improvement, in this case the efficiency of an operating turbofan engine applied to a prior art aircraft, to yield a predictable result of improving the efficiency of the turbofan engine as taught 
Regarding claim 20, Miller in view of Oates, Sabnis, Wenglarz and Merrill teaches the invention as claimed and as discussed above. In addition, Wenglarz further teaches the turbine comprises at least two rows of stator vanes; and the second most axially upstream row of stator vanes comprise a ceramic matrix composite (Page 2, an all metallic engine is compared to an engine where the second stage blades and stator vanes in the metallic engine are replaced with a ceramic material to provide a turbine with a metallic first stage blades and stators and a ceramic second stage blades and stators).
Claim 6, 7, 14, 15, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller, Oates, Sabnis, Wenglarz and Merrill as applied to claim 1, and further in view of Greitzer (Design Methodologies for Aerodynamics, Structures, Weight, and Thermodynamic Cycles, Cooperative Agreement Number NNX08AW63A, March 2010).
Regarding claims 6, 21 and 22, Miller in view of Oates, Sabnis, Wenglarz and Merrill teaches the invention as claimed and as discussed above. In addition, Miller further teaches the blades of stators and rotors of the second turbine can be formed from CMCs. Miller, Oates, Sabnis, Wenglarz and Merrill don’t explicitly specify a value for the mass of ceramic matrix composite in the second turbine. Greitzer teaches weight values for engine components in the second turbine, such as rotor blades and stator blades in the second turbine for various engines (HPT, Table H.4). In Table H.5, Greitzer teaches a 30-40% weight reduction using CMC blades as compared to Nickel Alloy blades in the second turbine. 

 For the PW2037, The rotor and stator blades weigh 140 pounds. If the weight of the rotor and stator blades is reduced 30% by using CMCs in accordance with Table H.5, the weight of the blades and hence the weight of the second turbine is reduced by about 42 pounds. Hence, the weight of the blades is 98 pounds and the weight of the turbine is 815 pounds. Thus, Greitzer teaches the possibility of having the mass of the ceramic matrix composite in the second turbine is 11.4%, which is in the range of 2% to 15%.   In ¶40, Miller discloses that only a portion of the rotor and stator blades may be formed from a CMC material in the second turbine. Or as taught by the Wenglarz, the first stage can be metallic and the second stage can be ceramic. In such embodiments, the weight savings are reduced. Hence, values of less than 11.4% are taught, such as 5.7% for half metallic and half ceramic, which is in the range of 2% to 15% (claim 6), 4% to 10% (claim 21) and 5% to 9% (claim 22). Examiner notes the calculated percentage could be adjusted upwards by using a larger weight reduction for the CMC, such as 35% instead of 30% where Greitzer estimates a weight savings of up to 40%.
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Miller in view of Oates, Sabnis, Wenglarz and Merrill to have mass of the ceramic matrix composite in the second turbine in the range of 2% to 15%, the mass of ceramic matrix composite in the second turbine in the range of from 4% to 10% of the total mass of the second turbine, the mass of ceramic matrix composite in the 
Regarding claim 7, Miller in view of Oates, Sabnis, Wenglarz and Merrill teaches the invention as claimed and as discussed above. Miller, Oates, Sabnis, Wenglarz and Merrill don’t teach the materials used in the first turbine. In Table H.5, Greitzer teaches the stator or rotor blades (LPT blades) in the first turbine can be formed from a ceramic matrix composite to reduce the weight of the first turbine. In Table H.5, Greitzer teaches a 30% weight reduction using CMC blades as compared to Nickel Alloy blades in the first turbine. As an example, in Table H.3 of Greitzer, the first turbine of a PW237 weighs 1606 pounds. The rotor and stator blades weigh 277 pounds. If the weight of the rotor and stator blades is reduced 30% by using CMCs in accordance with table H.5, the weight of the blades and hence the weight of the second turbine is reduced by about 83 pounds. Hence, the weight of the blades is 194 pounds and the weight of the first turbine is 1523 pounds. From table H.5, the weight of the second turbine is 857 pounds. Hence, mass of the ceramic matric composite in the first and the second turbines is 8.1% (194 pounds/ (1523 pounds + 857 pounds)), which is in the range of 1% to 15%. A smaller percentage, but one greater than 1%, would be expected if a metallic first stage and a ceramic second stage were used in one of the turbines.
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Miller in view of Oates, Sabnis, Wenglarz 
Regarding claims 14 and 15, Miller in view of Oates, Sabnis, Wenglarz and Merrill teaches the invention as claimed and as discussed above. Miller, Oates, Sabnis, Wenglarz and Merrill don’t teach the materials used in the first turbine. In Table H.5, Greitzer teaches the stator or rotor blades (LPT blades) in the first turbine can be formed from a ceramic matrix composite to reduce the weight of the first turbine. In Table H.5, Greitzer teaches the possibility of a 30% weight reduction using CMC blades as compared to Nickel Alloy blades in the first turbine.
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Miller in view of Oates and Sabnis to have the axially most upstream row of stator vanes in the first turbine comprise a ceramic matrix composite (claim 14) or the axially most upstream row of rotor blades in the first turbine comprise a ceramic matrix composite (claim 15), as taught by Greitzer in order to apply a known technique, in this case designing a turbofan engine, to a known device, in this case a turbofan engine, ready for improvement, in this case the weight of the turbofan engine applied to a prior art aircraft, to yield a predictable result of reducing the weight of the turbofan engine as taught by Greitzer (Appendix H), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D.
Regarding claim 15, Miller in view of Oates, Sabnis, Wenglarz, Merrill and Greitzer teaches the invention as claimed and as discussed above. Miller in view of Oates, Sabnis, Wenglarz, Merrill and Greitzer, as discussed so far, doesn’t teach ceramic matrix composite seal segments surrounding the axially most upstream row of rotor blades in the first turbine. Merrill teaches a pattern of depressions (36, Fig. 2) in a sealing surface (34) on a CMC wall (32) of gas turbine ring segment (30) allows minimum clearance against turbine blades tips, and thus maximizes working gas sealing. An array of depressions (36) on the surface (34) increases abradability of the surface (34) by blade tip contact during zero clearance conditions and reduces blade tip damage (Abstract). Merrill teaches an advantage of the design is that it eliminates the need for abradable thermal barrier coating, which increases reliability and reduces manufacturing expenses (Col. 4:5-11).
 It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Miller in view of Oates, Sabnis, Wenglarz and Merrill to have ceramic matrix composite seal segments surrounding the axially most upstream row of rotor blades in the first turbine, as taught by Merrill, in order to, eliminate the need for a separate abradable thermal barrier coating, as taught by Merrill (Col. 4:5-11).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been carefully considered
but are moot because the arguments do not apply to the new grounds of rejection necessitated by Applicant’s amendment. However, to the extent possible Applicant arguments have been addressed in the body of the rejections above, at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.P.O./Examiner, Art Unit 3741

/EHUD GARTENBERG/            Supervisory Patent Examiner, Art Unit 3741